[fnhc93018ex106001.jpg]
NET QUOTA SHARE REINSURANCE AGREEMENT NO. POR1238172 EFFECTIVE: JULY 1, 2018
between FEDNAT INSURANCE COMPANY Sunrise, Florida and SWISS REINSURANCE AMERICA
CORPORATION Armonk, New York _______________________ *****Portions of this
document omitted pursuant to an application for an order for confidential
treatment pursuant to Rule 24b-2 under the Exchange Act. Confidential portions
of this document have been filed separately with the Securities and Exchange
Commission. EFFECTIVE: JULY 1, 2018 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106002.jpg]
NET QUOTA SHARE REINSURANCE AGREEMENT NO. POR1238172 ARTICLE CONTENTS PAGE
PREAMBLE 1 I BUSINESS COVERED 1 II EFFECTIVE DATE AND TERMINATION 3 III
TERRITORY 4 IV RETENTION 4 V DEFINITIONS 4 VI EXCLUSIONS 8 VII SPECIAL
ACCEPTANCE 11 VIII INTERNATIONAL TRADE CONTROLS AND ECONOMIC SANCTIONS 11 IX
REINSURANCE PREMIUM 11 X SLIDING SCALE COMMISSION 12 XI LOSSES, LOSS ADJUSTMENT
EXPENSES AND SALVAGES 13 XII REPORTS AND REMITTANCES 14 XIII ACCESS TO RECORDS
17 XIV TAXES 17 XV OFFSET 18 XVI DISPUTE RESOLUTION 18 XVII INSOLVENCY 19 XVIII
AMENDMENTS 20 SIGNATURES 21 ATTACHMENTS: INSOLVENCY FUNDS EXCLUSION CLAUSE
POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE POLLUTION AND SEEPAGE
EXCLUSION CLAUSE NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -
REINSURANCE - U.S.A. NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4
POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE NUCLEAR INCIDENT EXCLUSION
CLAUSE - LIABILITY - REINSURANCE - U.S.A. TERRORISM EXCLUSION CLAUSE (USA) –
REINSURANCE (PROPERTY) TERRORISM EXCLUSION CLAUSE (USA) – REINSURANCE (CASUALTY)
EFFECTIVE: JULY 1, 2018 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106003.jpg]
NET QUOTA SHARE REINSURANCE AGREEMENT NO. POR1238172 (hereinafter referred to as
the "Agreement") between FEDNAT INSURANCE COMPANY Sunrise, Florida (hereinafter
referred to as the "Company") and SWISS REINSURANCE AMERICA CORPORATION Armonk,
New York (hereinafter referred to as the "Reinsurer") ARTICLE I - BUSINESS
COVERED A. By this Agreement the Company obligates itself to cede to the
Reinsurer and the Reinsurer obligates itself to accept from the Company a 2%
Quota Share participation of the Company's Ultimate Net Liability for Policies
in force as of July 1, 2018, and new and renewal Policies becoming effective on
or after said date as respects losses occurring on or after July 1, 2018,
subject to Paragraph B. This Quota Share is subject to the maximum cession
limits set forth below: 1. Property Business ***** each risk (2% share of the
Company's Ultimate Net Liability of ***** ), but in no event shall the
Reinsurer's liability from all risks in any one Loss Occurrence exceed ***** (2%
of ***** ) during the term of this Agreement. Notwithstanding the limits stated
above, the Reinsurer's liability shall not exceed ***** (2% of ***** ) as
respects all Loss Occurrences taking place during the term of this Agreement. 2.
Casualty Business ***** each Policy each Loss Occurrence (2% share of the
Company's Ultimate Net Liability of ***** .) B. The cession percentage set forth
in Paragraph A. of this Article may be adjusted up to three times during the
Agreement Year, subject to the following: EFFECTIVE: JULY 1, 2018 1. POR1238172
P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106004.jpg]
1. The Company has provided the Reinsurer no less than 45 day's written notice
prior to the end of any calendar quarter during the Agreement Year, of its
desire to adjust the cession percentage prospectively. 2. The adjusted cession
percentage shall not be less than 2% nor greater than 20%. 3. The cession
adjustment is to take effect as respects in force, new and renewal business on a
prospective basis on the last day of the calendar quarter in which such notice
was given as respects Loss Occurrences taking place on or after such date; 4.
Such cession adjustment shall be at the election of the Company only if the Loss
Ratio from Agreement inception through the end of the quarter in which such
notice was given is less than or equal to 30%. 5. If such Loss Ratio is greater
than 30%, any such cession adjustment must be mutually agreed by both parties.
6. Mutual agreement of the parties to any cession adjustment is evidenced by
addendum to this Agreement signed by both parties. For purposes of this
Paragraph B., "Loss Ratio" shall mean the actual ratio of Incurred Losses to
Earned Premiums from Agreement inception to the end of the calendar quarter for
which calculation is being made. The terms "Incurred Losses" and "Earned
Premiums" shall be defined as they are under Article X - Sliding Scale
Commission, provided however, as respects Incurred Losses, there will be no
Incurred But Not Reported ("IBNR") losses included. C. Loss Adjustment Expenses
and any loss arising under this Agreement with respect to Loss In Excess of
Policy Limits and Extra Contractual Obligations, as defined herein, shall be
recovered in the same proportion as the contractual loss recoverable hereunder;
provided such contractual loss plus Loss Adjustment Expenses, Loss In Excess of
Policy Limits and Extra Contractual Obligations shall never exceed the maximum
cession limit set forth under Paragraph A. above. D. This Agreement is solely
between the Company and the Reinsurer, and nothing contained in this Agreement
shall create any obligations or establish any rights against the Reinsurer in
favor of any person or entity not a party hereto. E. The performance of
obligations by both parties under this Agreement shall be in accordance with a
fiduciary standard of good faith and fair dealing. F. Under this Agreement, the
indemnity for reinsured loss applies only to the following Property and Casualty
Business except as excluded under Article VI - Exclusions of this Agreement.
PROPERTY LINES OF BUSINESS Homeowners (Section I only) EFFECTIVE: JULY 1, 2018
2. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106005.jpg]
Dwelling Fire (Section I only) CASUALTY LINES OF BUSINESS Homeowners (Section II
only) Dwelling Fire (Section II only) ARTICLE II - EFFECTIVE DATE AND
TERMINATION A. This Agreement shall become effective at 12:01 a.m., Eastern
Standard Time, July 1, 2018, and shall terminate at 12:01 a.m., Eastern Standard
Time on July 1, 2019. B. Upon termination of this Agreement: 1. All reinsurance
hereunder shall be automatically cancelled as of the date of termination and the
Reinsurer shall be released of all liability as respects losses occurring on or
after the date of termination. The Reinsurer shall return to the Company the
unearned premiums on the business in force hereunder at the date of termination,
less the commission allowed thereon. 2. Alternatively, at the Company's option,
and provided written notice of the Company's election of such option is given to
the Reinsurer by certified mail, electronic mail or by a courier service each
producing evidence of receipt by the Reinsurer prior to the date of termination,
this Agreement will terminate on a "Run-off" basis and the Reinsurer shall be
liable for losses occurring on or after to the date of termination for all
Policies covered hereunder and in force at the date of termination of this
Agreement until their natural expiry, cancellation or next anniversary of such
business, whichever first occurs; but in no case shall the Reinsurer be liable
for losses occurring more than 12 months after the termination date unless the
Company is required by statute or regulation to continue coverage on a Policy.
In such case, the Reinsurer shall continue to be liable for losses occurring
subsequent to the date of termination until the earliest date on which the
Company may cancel such Policy. The Reinsurer shall return to the Company the
unearned premiums, if any, less commissions applicable, for the unexpired
periods. ARTICLE III – TERRITORY As respects Property Business, this Agreement
applies to risks located in Florida. As respects Casualty Business, the
Agreement applies to Policies issued by the Company within Florida and shall
apply to losses covered hereunder wherever occurring. EFFECTIVE: JULY 1, 2018 3.
POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106006.jpg]
ARTICLE IV - RETENTION A. The Company warrants that it shall retain net for its
own account and not reinsure in any way, 98% of its Ultimate Net Liability. B.
In the event there is a cession adjustment pursuant to Paragraph B. of Article I
– Business Covered, the Company's net retention shall be revised to reflect the
difference between the revised cession percentage and 100% as of the effective
date of the change. ARTICLE V – DEFINITIONS A. AGREEMENT YEAR "Agreement Year"
shall mean the 12 month period commencing July 1, 2018 and continuing through
June 30, 2019. B. DECLARATORY JUDGMENT EXPENSES "Declaratory Judgment Expenses"
shall mean all legal expenses incurred in the representation of the Company in
litigation brought to determine the Company's defense and/or indemnification
obligations that are allocable to any specific claim or loss applicable to
Policies subject to this Agreement. In addition, the Company shall promptly
notify the Reinsurer of any Declaratory Judgment Expenses subject to this
Agreement. C. EXTRA CONTRACTUAL OBLIGATIONS 1. "Extra Contractual Obligations"
are defined as those liabilities not covered under any other provision of this
Agreement and which arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Company to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or in the preparation or prosecution of an appeal consequent
upon such action. 2. The date on which an Extra Contractual Obligation is
incurred by the Company shall be deemed, in all circumstances, to be the date of
the original accident, casualty, disaster or loss occurrence. 3. However,
coverage hereunder as respects Extra Contractual Obligations shall not apply
where the loss has been incurred due to the fraud of a member of the Board of
Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder. EFFECTIVE: JULY 1, 2018 4. POR1238172 P18-0057 7/6/2018
11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106007.jpg]
4. Recoveries, collectibles or retention from any other form of insurance or
reinsurance including deductibles or self-insured retention which protect the
Company against Extra Contractual Obligations, whether collectible or not, shall
inure to the benefit of the Reinsurer and shall be deducted from the total
amount of Extra Contractual Obligations for purposes of determining the loss
hereunder. 5. If any provision of this paragraph shall be rendered illegal or
unenforceable by the laws, regulations or public policy of any jurisdiction,
such provision shall be considered void in such jurisdiction, but this shall not
affect the validity or enforceability of any other provision of this Article or
the enforceability of such provision in any other jurisdiction. D. GROSS
PREMIUMS WRITTEN "Gross Premiums Written" shall mean the Company's written
premiums for subject business less return premiums. E. LOSS ADJUSTMENT EXPENSES
"Loss Adjustment Expenses" shall mean all expenses paid by the Company in
connection with the investigation, settlement, defense or litigation, including
court costs and postjudgment interest, of any claim or loss which is the subject
matter of Policies covered under this Agreement and shall include Declaratory
Judgment Expenses. However, "Loss Adjustment Expenses" shall not include the
salaries and expenses of Company employees, office expenses, and other overhead
expenses. F. LOSS IN EXCESS OF POLICY LIMITS 1. "Loss in Excess of Policy
Limits" is defined as loss in excess of the limit of the original Policy, such
loss in excess of the limit having been incurred because of failure by the
Company to settle within the Policy limit or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
in the preparation or prosecution of an appeal consequent upon such action. 2.
However, this paragraph shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder. 3. For the purposes of
this paragraph, the word "loss" shall mean any amounts which the Company would
have been contractually liable to pay had it not been for the limit of the
original Policy. EFFECTIVE: JULY 1, 2018 5. POR1238172 P18-0057 7/6/2018 11:54
AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106008.jpg]
4. With respect to coverage provided under this paragraph, recoveries from any
insurance or reinsurance other than this Agreement, whether collectible or not,
shall be deducted to arrive at the amount of the Company's Ultimate Net
Liability. G. LOSS OCCURRENCE As respects Property Business covered under this
Agreement: 1. The term "Loss Occurrence" shall mean the sum of all individual
losses directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
state of Florida. However, the duration and extent of any one Loss Occurrence
shall be limited to all individual losses sustained by the Company occurring
during any period of 168 consecutive hours arising out of and directly
occasioned by the same event except that the term "Loss Occurrence" shall be
further defined as follows: a. As regards windstorm, other than Named
Windstorms, hail, tornado, hurricane, cyclone, including ensuing collapse and
water damage, all individual losses sustained by the Company occurring during
any period of 120 consecutive hours arising out of and directly occasioned by
the same event. b. As regards riot, riot attending a strike, civil commotion,
vandalism and malicious mischief, all individual losses sustained by the
Company, occurring during any period of 72 consecutive hours within the area of
one municipality or county and the municipalities or counties contiguous thereto
arising out of and directly occasioned by the same event. The maximum duration
of 72 consecutive hours may be extended in respect of individual losses which
occur beyond such 72 consecutive hours during the continued occupation of an
assured's premises by strikers, provided such occupation commenced during the
aforesaid period. c. As regards earthquake (the epicentre of which need not
necessarily be within the territorial confines referred to in the opening
paragraph of this Article) and fire following directly occasioned by the
earthquake, only those individual fire losses which commence during the period
of 168 consecutive hours may be included in the Company's Loss Occurrence. d. As
regards Freeze, only individual losses directly occasioned by collapse, breakage
of glass and water damage (including but not limited to those caused by freezing
and/or melting of ice, snow and sleet, or ice damming on a structure or bursting
of frozen pipes and tanks) may be included in the Company's Loss Occurrence. 2.
For all Loss Occurrences the Company may choose the date and time when any such
period of consecutive hours commences provided that it is not EFFECTIVE: JULY 1,
2018 6. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106009.jpg]
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event except for those Loss Occurrences referred to in
a. and b. above, where only one such period of 72 consecutive hours shall apply
with respect to one event, regardless of the duration of the event. 3. No
individual losses occasioned by an event that would be covered by 72 hours
clauses may be included in any Loss Occurrence claimed under the 168 hours
provision. As respects Casualty Business covered under this Agreement: "Loss
Occurrence" shall mean any accident or occurrence or series of accidents or
occurrences arising out of any one event and happening within the term and scope
of this Agreement. H. NAMED WINDSTORMS "Named Windstorms" shall mean a storm and
all other atmospheric perils arising out of such storm that are identified and
named as a Tropical Storm or Hurricane by the National Hurricane Center of the
National Weather Service, operated by the National Oceanographic Administration
of the U.S. Government ("NHC"). The duration of such Named Windstorm shall be
deemed to be as follows: 1. Beginning at the time a Named Windstorm warning is
issued by the NHC for any part of each state in which the Company writes the
business reinsured hereunder; 2. Continuing for the time period which the Named
Windstorm conditions exist anywhere in such state; and 3. Ending 72 hours
following termination of the last Named Windstorm warning by NHC for any part of
such state. I. POLICIES "Policies" shall mean each of the Company's binders,
policies and contracts of insurance on the business covered hereunder. J. RISK
The Company shall be the sole judge of what constitutes one risk provided,
however, that: 1. A risk shall never be less than all insurable values within
exterior walls and under one roof regardless of fire divisions, the number of
Policies involved, and whether there is a single, multiple or unrelated named
insureds involved in such risk. EFFECTIVE: JULY 1, 2018 7. POR1238172 P18-0057
7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106010.jpg]
2. When two or more buildings are situated at the same general location, the
Company shall identify on its records at the time of acceptance by the Company,
those individual buildings and all insurable values contained therein that are
considered to constitute each risk. If such identification is not made, each
building and all insurable values contained therein shall be considered to be a
separate risk. 3. A risk shall be determined from the standpoint of the
predominant peril and such peril shall be noted in the Company's records. K.
ULTIMATE NET LIABILITY "Ultimate Net Liability" shall mean the remaining portion
of the Company's gross liability on each Policy reinsured under this Agreement
after deducting recoveries from all other reinsurance, whether specific or
general and whether collectible or not. ARTICLE VI - EXCLUSIONS I. AS RESPECTS
PROPERTY BUSINESS COVERED UNDER THIS AGREEMENT THIS AGREEMENT DOES NOT COVER: A.
THE FOLLOWING GENERAL CATEGORIES 1. All Lines of Business not specifically
listed in Article I - Business Covered. 2. Reinsurance assumed. 3. Ex-gratia
Payments. 4. Loss or damage occasioned by war, invasion, revolution,
bombardment, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, martial law, or confiscation by order
of any government or public authority, but not excluding loss or damage which
would be covered under a standard form of Policy containing a standard war
exclusion clause. 5. Insolvency Funds as per the attached Insolvency Funds
Exclusion Clause, which is made part of this Agreement. 6. Pool, Syndicate and
Association business as per the attached Pools, Associations and Syndicates
Exclusion Clause, which is made part of this Agreement. EFFECTIVE: JULY 1, 2018
8. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106011.jpg]
7. Any statutory or regulatory fine or penalty imposed upon the Company on
account of any unfair trade or claim practice. B. THE FOLLOWING PERILS 1. Flood
and/or Earthquake when written on a stand-alone basis. 2. Pollution and Seepage
as per the attached Pollution and Seepage Exclusion Clause which is made part of
this Agreement. 3. Nuclear Incident Exclusion Clauses which are attached and
made part of this Agreement: a. Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance - U.S.A. b. Nuclear Incident Exclusion Clause - Reinsurance
- No. 4. 4. a. Loss, damage or expense of whatsoever nature caused directly or
indirectly by any of the following, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss: nuclear reaction
or radiation, or radioactive contamination, however caused. b. However, if
nuclear reaction or radiation, or radioactive contamination results in fire it
is specifically agreed herewith that this Agreement will pay for such fire loss
or damage subject to all of the terms, conditions and limitations of this
Agreement. c. This exclusion shall not apply to loss, damage or expense
originating from and occurring at risks using radioactive isotopes in any form
where the nuclear exposure is not considered by the Company to be the primary
hazard. 5. Terrorism as per the attached Terrorism Exclusion Clause (USA) –
Reinsurance (Property), which is made part of this Agreement. 6. Loss, damage or
expense of whatsoever nature arising from Named Windstorms. II. AS RESPECTS
CASUALTY BUSINESS COVERED UNDER THIS AGREEMENT THIS AGREEMENT DOES NOT COVER: 1.
All Lines of Business not specifically listed in Article I - Business Covered.
2. Ex-gratia payments. 3. Loss or damage caused directly or indirectly by: (a)
enemy attack by armed forces including action taken by military, naval or air
forces in resisting an EFFECTIVE: JULY 1, 2018 9. POR1238172 P18-0057 7/6/2018
11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106012.jpg]
actual or an immediately impending enemy attack; (b) invasion; (c) insurrection;
(d) rebellion; (e) revolution; (f) intervention; (g) civil war; and (h) usurped
power. 4. Reinsurance assumed by the Company. 5. Business derived from any Pool,
Association, including Joint Underwriting Association, Syndicate, Exchange,
Plan, Fund or other facility directly as a member, subscriber or participant, or
indirectly by way of reinsurance or assessments. 6. Pollution Liability as per
the attached Pollution Liability Exclusion Clause - Reinsurance. 7. Insolvency
Funds as per the attached Insolvency Funds Exclusion Clause. 8. Nuclear Incident
Exclusion Clauses which are attached and made part of this Agreement: a. Nuclear
Incident Exclusion Clause - Liability - Reinsurance - U.S.A. b. Nuclear Incident
Exclusion Clause - Reinsurance - No. 4. 9. Any statutory or regulatory fine or
penalty imposed upon the Company on account of any unfair trade or claim
practice. 10. Terrorism as per the attached Terrorism Exclusion Clause (USA) –
Reinsurance (Casualty), which is made part of this Agreement. 11. Any actual or
alleged liability whatsoever for any claim or claims in respect of loss or
losses, directly or indirectly arising out of, resulting from, or in consequence
of asbestos, in whatever form or quantity. ARTICLE VII - SPECIAL ACCEPTANCE
Risks and/or Policies which are beyond the terms, conditions or limitations of
this Agreement may be submitted to the Reinsurer for special acceptance
hereunder; and such risks and/or Policies, if accepted in writing by the
Reinsurer, shall be subject to all of the terms, conditions and limitations of
this Agreement, except as modified by the special acceptance. Premiums and
losses derived from any special acceptance shall be included with other data for
purposes of this Agreement. ARTICLE VIII - INTERNATIONAL TRADE CONTROLS AND
ECONOMIC SANCTIONS No Reinsurer shall be deemed to provide cover and no
Reinsurer shall be liable to pay any claim or pay any benefit hereunder to the
extent that the provision of such cover, payment of such claim or provision of
such benefit would expose that Reinsurer to any sanction, prohibition or
restriction under United Nations resolutions or the trade or economic sanctions,
laws or regulations of any jurisdiction applicable to that Reinsurer. EFFECTIVE:
JULY 1, 2018 10. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106013.jpg]
ARTICLE IX - REINSURANCE PREMIUM A. The Company shall cede to the Reinsurer 2%
of the Company's unearned premiums on its Ultimate Net Liability in force as of
July 1, 2018 on the business covered hereunder. B. The Company shall cede to the
Reinsurer 2% of the Company's Gross Premiums Written applicable to new and
renewal Policies becoming effective on or after July 1, 2018, with respect to
its Ultimate Net Liability on the business covered hereunder. C. The Reinsurer
will allow the Company an allowance for other reinsurance equal to ***** of the
premiums ceded under Paragraphs A. and B. above. Other reinsurance includes but
is not limited to Property Per Risk Reinsurance, Florida Hurricane Catastrophe
Mandatory Coverage Layer and Property Catastrophe Excess of Loss Reinsurance. D.
In the event there is a cession adjustment pursuant to Paragraph B. of Article I
– Business Covered, the percentage of the Company's Gross Premiums Written to be
ceded to the Reinsurer commencing on the effective date of such cession change
shall be the newly revised cession percentage and any resulting difference in
unearned premiums shall be debited or credited to the appropriate party. ARTICLE
X – SLIDING SCALE COMMISSION A. The Reinsurer shall make to the Company a
provisional commission allowance of ***** of the Gross Premiums Written ceded
hereunder. Such provisional commission allowance shall also apply to the
Company's unearned premiums ceded hereunder as respects business in force as of
July 1, 2018. The Company shall debit the Reinsurer with the provisional
commission allowance; such provisional commission shall be adjusted as provided
hereafter. On all return premiums the Company shall return to the Reinsurer the
provisional commission allowance of ***** . Such commission allowance includes
provision for all brokerage and commission, premium taxes of all kinds, all
board, bureau and exchange assessments and any other expenses whatsoever except
Loss Adjustment Expenses. B. The adjusted commission allowance which the
Reinsurer shall make to the Company shall be in accordance with the following
formula and computed and paid on Earned Premiums. All intermediate and final
calculations shall be rounded to two decimal places. EFFECTIVE: JULY 1, 2018 11.
POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106014.jpg]
If the actual ratio of Incurred The adjusted commission Losses to Earned
Premiums is: shall be: ***** or less ***** Maximum Higher than ***** but *****
less ***** of not exceeding ***** the difference between the actual loss ratio
and ***** ***** or higher ***** Minimum C. The term "Incurred Losses" means all
losses and Loss Adjustment Expenses paid less recoveries, including salvage and
subrogation, during the current Period for which computation is being made plus
all losses and Loss Adjustment Expenses outstanding at the end of the current
Period plus a reserve for IBNR losses at the end of the current Period, as
determined by the Company, less all losses and Loss Adjustment Expenses
outstanding and IBNR, determined by the Company, at the close of the preceding
period. D. The term "Earned Premiums" means the total of the Gross Premiums
Written, ceded during the current Period plus the unearned premiums as respects
premiums in force at the beginning of such Period, less the unearned premiums at
the close of the current Period, provided that in the event of a Run-off
termination, only those unearned premiums applicable to any unexpired periods
shall be deducted. Said unearned premiums to be calculated on an actual daily
basis or in accordance with the Company's methodology, as agreed. E. The term
"Period" means the actual time covered by each adjustment of commission. F.
Within 90 days after the close of each Period, the Reinsurer shall calculate the
commission adjustment on the Earned Premiums during the Period. The first
adjustment of commission shall be made as of September 30, 2019, for the Period
from July 1, 2018, through June 30, 2019 and annually thereafter. If the
adjusted commission on the Earned Premiums during the Period exceeds the
provisional commission already allowed on the Earned Premiums, the Reinsurer
shall pay the difference to the Company. If the provisional commission already
allowed on the Earned Premiums exceeds the adjusted commission on the Earned
Premiums, the difference shall be refunded by the Company to the Reinsurer. In
addition, the difference in commission adjustment shall be paid by the debtor
party within 30 days after the Company's verification of the Reinsurer's
calculations. G. In the event reserves for losses and Loss Adjustment Expenses
used in any previous calculation of adjusted commission shall have been
underestimated or overestimated, as proven by subsequent developments, such
previous calculations shall be revised at the request of either party. The
Company shall refund to the Reinsurer, or the Reinsurer shall pay to the
Company, such amount as will give effect to the revision(s). EFFECTIVE: JULY 1,
2018 12. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106015.jpg]
H. After the first commission adjustment, as noted in Paragraph F. above, all
subsequent adjustments of commission shall be made every September 30th until
the expiration of all liability and the settlement of all losses covered under
this Agreement. ARTICLE XI - LOSSES, LOSS ADJUSTMENT EXPENSES AND SALVAGES A.
The Reinsurer shall pay its pro rata share of losses including prejudgment
interest paid by the Company arising under Policies covered under this
Agreement, subject to Article I – Business Covered, and the Reinsurer shall
benefit proportionately in all recoveries, including salvage and subrogation. B.
The Reinsurer shall pay its pro rata share of Loss Adjustment Expenses paid by
the Company, subject to Article I – Business Covered. C. The Company shall have
the responsibility to investigate, defend or negotiate settlements of all claims
and lawsuits related to Policies written by the Company and reinsured under this
Agreement. The Reinsurer, at its own expense, may associate with the Company in
the defense of any claim, suit or other proceeding which involves or is likely
to involve the reinsurance provided under this Agreement, and the Company shall
cooperate in every respect in the defense of any such claim, suit or proceeding.
ARTICLE XII - REPORTS AND REMITTANCES A. The Company shall provide the Reinsurer
with a quarterly account and bordereaux, as well as quarterly and annual
reports, in accordance with the provisions set forth in Paragraphs C., E., F.
and G. below. B. Portfolio Assumption - Within 45 days after July 1, 2018, the
Company shall pay to the Reinsurer the Reinsurer's pro rata share of the
Company's unearned premium reserve segregated by Line of Business on the
business in force as of said date. C. Quarterly Account - Within 30 days after
the close of each calendar quarter, the Company shall forward a quarterly
account summarizing the following transactions under this Agreement during such
quarter: 1. Gross Premiums Written ceded segregated by Line of Business
specifically identifying the current cession rate in the event there has been a
cession change pursuant to Paragraph B. of Article I – Business Covered; 2.
***** allowance for reinsurance; 3. Provisional Commissions; 4. Loss and Loss
Adjustment Expenses paid less recoveries, including salvage and subrogation,
segregated by Line of Business, by year of loss. EFFECTIVE: JULY 1, 2018 13.
POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106016.jpg]
The balance due either party shall be paid within 45 days after the close of
each for the transactions during such quarter. D. In respect of Paragraph C.
above: 1. All quarterly Account Statements shall be sent to the Reinsurer at: a.
E-Mail/Word, Excel, PDF, or TIF Formats, or other scanned documents: *****, or
b. Standard Mail: Swiss Reinsurance America Corporation P.O. Box 74008504
Chicago, IL 60674-8504 2. All checks and supporting documentation shall be sent
to the Reinsurer through one of the options set forth below and shall identify
the applicable Reinsurer Agreement Number(s): a. WIRE TRANSFER (i) All wires
shall be sent to: Bank of America 655 Grant Street Concord, CA 94520 Account
Name: Swiss Reinsurance America Corporation Account Address: 175 King Street
Armonk, NY 10504 Account Number: ***** Wire ABA Number: ***** ACH ABA Number:
***** SWIFT: ***** (ii) All supporting documentation shall be sent to: (a)
E-Mail/Word, Excel, PDF, or TIF Formats, or other scanned documents: *****, or
(b) Standard Mail: Swiss Reinsurance America Corporation P.O. Box 74008504
Chicago, IL 60674-8504 b. COURIER OR OVERNIGHT CARRIER EFFECTIVE: JULY 1, 2018
14. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106017.jpg]
Both checks and supporting documentation shall be sent to: Bank of America
Lockbox Services Swiss Reinsurance America Corporation 540 West Madison Street,
4th Floor Chicago, IL 60661 Re: Lockbox 74008504 c. STANDARD MAIL Both checks
and supporting documentation shall be sent to: Swiss Reinsurance America
Corporation P.O. Box 74008504 Chicago, IL 60674-8504 E. Premium Bordereau as
respects each Policy covered under this Agreement - Within 30 days after the
close of each quarter, the Company shall submit a premium bordereau to the
Reinsurer segregated by underwriting year, the following information as respects
each Policy covered under this Agreement: 1. Name of Insured, 2. Policy Number,
3. Effective and Expiration Dates, 4. Line of Business. F. Loss Bordereau as
respects each Policy covered under this Agreement - Within 30 days after the
close of each quarter, the Company shall submit a loss bordereau to the
Reinsurer segregating by underwriting year of loss the following information as
respects each loss covered under this Agreement: 1. Name of Insured, 2. Policy
Number, 3. Policy Limits, 4. Effective and Expiration Dates, 5. Claim Number, 6.
Date of Loss, 7. Line of Business. EFFECTIVE: JULY 1, 2018 15. POR1238172
P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106018.jpg]
G. Quarterly Report - The Company shall furnish the Reinsurer within 30 days
after the close of each quarter the following information as respects the
business ceded hereunder: 1. Unearned premium reserves segregated by Line of
Business at the end of the quarter and calculated on the actual daily basis or
in accordance with the Company's methodology, as agreed. 2. Estimated loss and
Loss Adjustment Expense reserves outstanding at the end of the quarter
segregated by Line of Business, by year of loss. H. Annual Report - The Company
shall furnish the Reinsurer, within 45 days after the termination date of this
Agreement, and annually thereafter, a summary of the business ceded hereunder:
1. Gross Premiums Written ceded from inception to date, segregated by Line of
Business; provided that in the event there was a cession change under the
Agreement, pursuant to Paragraph B. of Article I- Business Covered, such report
shall provide separately the Gross Premiums Written ceded during the year as
respects the initial 2% cession and the Gross Premiums Written ceded during the
year as respects the revised cession percentage, specifically identifying the
new percentage. 2. Unearned premium reserves segregated by Line of Business; 3.
Losses and Loss Adjustment Expenses paid, less recoveries, including salvage and
subrogation, from inception to date; 4. Losses and Loss Adjustment Expenses
outstanding, segregated by Line of Business; 5. IBNR, as determined by the
Company, as of each June 30th. ARTICLE XIII - ACCESS TO RECORDS The Reinsurer or
its duly authorized representatives shall have the right to examine, at the
offices of the Company at a reasonable time, during the currency of this
Agreement or anytime thereafter, all books and records of the Company relating
to business which is the subject of this Agreement. ARTICLE XIV - TAXES The
Company shall be liable for all taxes on premiums paid to the Reinsurer under
this Agreement, except income or profit taxes of the Reinsurer, and shall
indemnify and hold the Reinsurer harmless for any such taxes which the Reinsurer
may become obligated to pay to any local, state or federal taxing authority.
EFFECTIVE: JULY 1, 2018 16. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106019.jpg]
ARTICLE XV - OFFSET Each party to this Agreement together with their successors
or assigns shall have and may exercise, at any time, the right to offset any
balance or balances due the other (or, if more than one, any other). Such offset
may include balances due under this Agreement regardless of whether such
balances arise from premiums, losses or otherwise, and regardless of capacity of
any party, whether as assuming insurer and/or ceding insurer, under the various
agreements involved; provided however, that in the event of insolvency of a
party hereto, offsets shall only be allowed in accordance with the provisions of
any applicable Florida law, statute or regulation governing such offset. ARTICLE
XVI - DISPUTE RESOLUTION Part I - Choice Of Law And Forum Any dispute arising
under this Agreement shall be resolved in the State of Florida, and the laws of
the State of Florida shall govern the interpretation and application of this
Agreement. Part II - Mediation If a dispute between the Company and the
Reinsurer, arising out of the provisions of this Agreement or concerning its
interpretation or validity and whether arising before or after termination of
this Agreement has not been settled through negotiation, both parties agree to
try in good faith to settle such dispute by nonbinding mediation, before
resorting to arbitration. Part III - Arbitration A. Resolution of Disputes - As
a condition precedent to any right of action arising hereunder, any dispute not
resolved by mediation between the Company and the Reinsurer arising out of the
provisions of this Agreement or concerning its interpretation or validity,
whether arising before or after termination of this Agreement, shall be
submitted to arbitration in the manner hereinafter set forth. B. Composition of
Panel - Unless the parties agree upon a single arbitrator within 15 days after
the receipt of a notice of intention to arbitrate, all disputes shall be
submitted to an arbitration panel composed of two arbitrators and an umpire
chosen in accordance with Paragraph C. hereof. C. Appointment of Arbitrators -
The members of the arbitration panel shall be chosen from disinterested persons
with at least 10 years' experience in the insurance and reinsurance business.
Unless a single arbitrator is agreed upon, the party requesting arbitration
(hereinafter referred to as the "claimant") shall appoint an arbitrator and give
written notice thereof by certified mail or by a courier service producing
evidence of receipt by the receiving party, to the other party (hereinafter
referred to as the "respondent") together with its notice of intention to
arbitrate. Within 30 days after receiving such notice, the respondent shall also
appoint an EFFECTIVE: JULY 1, 2018 17. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106020.jpg]
arbitrator and notify the claimant thereof by certified mail or by a courier
service producing evidence of receipt by the receiving party. Before instituting
a hearing, the two arbitrators so appointed shall choose an umpire. If, within
20 days after the appointment of the arbitrator chosen by the respondent, the
two arbitrators fail to agree upon the appointment of an umpire, each of them
shall nominate three individuals to serve as umpire, of whom the other shall
decline two and the umpire shall be chosen from the remaining two by drawing
lots. The name of the individual first drawn shall be the umpire. D. Failure of
Party to Appoint an Arbitrator - If the respondent fails to appoint an
arbitrator within 30 days after receiving a notice of intention to arbitrate,
the claimant's arbitrator shall appoint an arbitrator on behalf of the
respondent, such arbitrator shall then, together with the claimant's arbitrator,
choose an umpire as provided in Paragraph C. of Part III of this Article. E.
Submission of Dispute to Panel – Within 30 days after the notice of appointment
of all arbitrators, the panel shall meet, and determine a timely period for
discovery, discovery procedures and schedules for hearings. F. Procedure
Governing Arbitration - All proceedings before the panel shall be informal and
the panel shall not be bound by the formal rules of evidence. The panel shall
have the power to fix all procedural rules relating to the arbitration
proceeding. In reaching any decision, the panel shall give due consideration to
the customs and usages of the insurance and reinsurance business. G. Arbitration
Award - The arbitration panel shall render its decision within 60 days after
termination of the proceeding, which decision shall be in writing, stating the
reasons therefor. The decision of the majority of the panel shall be final and
binding on the parties to the proceeding. In no event, however, will the panel
be authorized to award punitive, exemplary or consequential damages of
whatsoever nature in connection with any arbitration proceeding concerning this
Agreement. H. Cost of Arbitration - Unless otherwise allocated by the panel,
each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other parties the expense of the umpire and the
arbitration. ARTICLE XVII - INSOLVENCY A. In the event of insolvency of the
Company, the reinsurance provided by this Agreement shall be payable by the
Reinsurer on the basis of the liability of the Company as respects Policies
covered hereunder, without diminution because of such insolvency, directly to
the Company or its liquidator, receiver, conservator or statutory successor
except as provided in Sections 4118(a)(1)(A) and 1114(c) of the New York
Insurance Law. B. The Reinsurer shall be given written notice of the pendency of
each claim or loss which may involve the reinsurance provided by this Agreement
within a reasonable time after such claim or loss is filed in the insolvency
proceedings. The Reinsurer shall have the right to investigate each such claim
or loss and interpose, at its own EFFECTIVE: JULY 1, 2018 18. POR1238172
P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106021.jpg]
expense, in the proceedings where the claim or loss is to be adjudicated, any
defense which it may deem available to the Company, its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to court approval, against the insolvent Company as
part of the expense of liquidation to the extent of a proportionate share of the
benefit which may accrue to the Company solely as a result of the defense
undertaken by the Reinsurer. C. In addition to the offset provisions set forth
in Article XV - Offset, any debts or credits, liquidated or unliquidated, in
favor of or against either party on the date of the receivership or liquidation
order (except where the obligation was purchased by or transferred to be used as
an offset) are deemed mutual debts or credits and shall be set off with the
balance only to be allowed or paid. Although such claim on the part of either
party against the other may be unliquidated or undetermined in amount on the
date of the entry of the receivership or liquidation order, such claim will be
regarded as being in existence as of such date and any claims then in existence
and held by the other party may be offset against it. D. Nothing contained in
this Article is intended to change the relationship or status of the parties to
this Agreement or to enlarge upon the rights or obligations of either party
hereunder except as provided herein. ARTICLE XVIII - AMENDMENTS This Agreement
may be amended by mutual consent of the parties expressed in an addendum; and
such addendum, when executed by both parties, shall be deemed to be an integral
part of this Agreement and binding on the parties hereto. IN WITNESS WHEREOF,
the parties hereto have caused this Agreement to be executed by their duly
authorized representatives as of the following dates: EFFECTIVE: JULY 1, 2018
19. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106022.jpg]
FEDNAT INSURANCE COMPANY /s/ Michael H. Braun /s/ Ronald A. Jordan Signature
Signature Michael H. Braun Ronald A. Jordan Print Name Print Name CEO &
President CFO Title Title Date: 7/20/2018 Date: 07/20/2018 SWISS REINSURANCE
AMERICA CORPORATION /s/ Daryl Polenz /s/ Thomas Smith Signature Signature Daryl
Polenz Thomas Smith Print Name Print Name Vice President Title Date: 7/6/2018
Date: 7/6/2018 EFFECTIVE: JULY 1, 2018 20. POR1238172 P18-0057 7/6/2018 11:54
AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106023.jpg]
SUPPLEMENT TO THE ATTACHMENTS DEFINITION OF IDENTIFICATION TERMS USED WITHIN THE
ATTACHMENTS A. Wherever the term "Company" or "Reinsured" or "Reassured" or
whatever other term is used to designate the reinsured company or companies
within the various attachments to the reinsurance agreement, the term shall be
understood to mean Company or Reinsured or Reassured or whatever other term is
used in the attached reinsurance agreement to designate the reinsured company or
companies. B. Wherever the term "Agreement" or "Contract" or "Policy" or
whatever other term is used to designate the attached reinsurance agreement
within the various attachments to the reinsurance agreement, the term shall be
understood to mean Agreement or Contract or Policy or whatever other term is
used to designate the attached reinsurance agreement. C. Wherever the term
"Reinsurer" or "Reinsurers" or "Underwriters" or whatever other term is used to
designate the reinsurer or reinsurers in the various attachments to the
reinsurance agreement, the term shall be understood to mean Reinsurer or
Reinsurers or Underwriters or whatever other term is used to designate the
reinsuring company or companies. EFFECTIVE: JULY 1, 2018 1. POR1238172 P18-0057
7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106024.jpg]
INSOLVENCY FUNDS EXCLUSION CLAUSE This Agreement excludes all liability of the
Company arising by contract, operation of law, or otherwise from its
participation or membership, whether voluntary or involuntary, in any insolvency
fund or from reimbursement of any person for any such liability. "Insolvency
fund" includes any guaranty fund, insolvency fund, plan, pool, association, fund
or other arrangement, howsoever denominated, established or governed, which
provides for any assessment of or payment or assumption by any person of part or
all of any claim, debt, charge, fee, or other obligation of an insurer, or its
successors or assigns, which has been declared by any competent authority to be
insolvent or which is otherwise deemed unable to meet any claim, debt, charge,
fee or other obligation in whole or in part. EFFECTIVE: JULY 1, 2018 1.
POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106025.jpg]
POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE SECTION A Excluding: (a) All
Business derived directly or indirectly from any Pool, Association or Syndicate
which maintains its own reinsurance facilities. (b) Any Pool or Scheme (whether
voluntary or mandatory) formed after March 1, 1968, for the purpose of insuring
Property whether on a country-wide basis or in respect of designated areas. This
Exclusion shall not apply to so-called Automobile Insurance Plans or other Pools
formed to provide coverage for Automobile Physical Damage. SECTION B It is
agreed that business, written by the Company for the same perils, which is known
at the time to be insured by or in excess of underlying amounts placed in the
following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance is excluded hereunder: Industrial Risk Insurers (successor to
Factory Insurance Association and Oil Insurance Association); Associated Factory
Mutuals. Any Pool, Association or Syndicate formed for the purpose of writing
Oil, Gas or Petro- Chemical Plants and/or Oil or Gas Drilling Rigs. United
States Aircraft Insurance Group, Canadian Aircraft Insurance Group, Associated
Aviation Underwriters, American Aviation Underwriters. SECTION B does not apply:
(a) Where the Total Insured Value over all interests of the risk in question is
less than $350,000,000. (b) To interests traditionally underwritten as Inland
Marine or Stock and/or Contents written on a Blanket basis. (c) To Contingent
Business Interruption, except when the Company is aware that the key location is
known at the time to be insured in any Pool, Association or Syndicate named
above. (d) To risks as follows: Offices, Hotels, Apartments, Hospitals,
Educational Establishments, Public Utilities (other than Railroad Schedules) and
Builders Risks on the classes of risks specified in this subsection (d) only.
EFFECTIVE: JULY 1, 2018 1. POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106026.jpg]
POLLUTION AND SEEPAGE EXCLUSION CLAUSE This Reinsurance does not apply to: 1.
Pollution, seepage, contamination or environmental impairment (hereinafter
collectively referred to as "pollution") insurances, however styled; 2. Loss or
damage caused directly or indirectly by pollution, unless said loss or damage
follows as a result of a loss caused directly by a peril covered hereunder; 3.
Expenses resulting from any governmental direction or request that material
present in or part of or utilized on an insured's property be removed or
modified, except as provided in 5. below; 4. Expenses incurred in testing for
and/or monitoring pollutants; 5. Expenses incurred in removing debris, unless
(A) the debris results from a loss caused directly by a peril covered hereunder,
and (B) the debris to be removed is itself covered hereunder, and (C) the debris
is on the insured's premises, subject, however, to a limit of $5,000 plus 25% of
(i) the property damage loss, any risk, any one location, any one original
insured, and (ii) any deductible applicable to the loss; 6. Expenses incurred to
extract pollutants from land or water at the insured's premises unless (A) the
release, discharge, or dispersal of pollutants results from a loss caused
directly by a peril covered hereunder, and (B) such expenses shall not exceed
$10,000; 7. Loss of income due to any increased period of time required to
resume operations resulting from enforcement of any law regulating the
prevention, control, repair, clean-up or restoration of environmental damage; 8.
Claims under 5. and/or 6. above, unless notice thereof is given to the Company
by the insured within 180 days after the date of the loss occurrence to which
such claims relate. "Pollutants" means any solid, liquid, gaseous or thermal
irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes materials to be recycled, reconditioned or
reclaimed. Where no pollution exclusion has been accepted or approved by an
insurance regulatory authority for use in a policy that is subject to this
Agreement or where a pollution exclusion that has been used in a policy is
overturned, either in whole or in part, by a court having jurisdiction, there
shall be no recovery for pollution under this Agreement unless said pollution
loss or damage follows as a result of a loss caused directly by a peril covered
hereunder. Nothing herein shall be deemed to extend the coverage afforded by
this reinsurance to property or perils specifically excluded or not covered
under the terms and conditions of the original policy involved. EFFECTIVE: JULY
1, 2018 1 POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106027.jpg]
NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.
N.M.A. 1119 1. This Reinsurance does not cover any loss or liability accruing to
the Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from
any Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks. 2. Without in any way restricting the operation of
paragraph 1. of this Clause, this Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance against Physical Damage (including
business interruption or consequential loss arising out of such Physical Damage)
to: I. Nuclear reactor power plants including all auxiliary property on the
site, or II. Any other nuclear reactor installation, including laboratories
handling radioactive materials in connection with reactor installations, and
critical facilities as such, or III. Installations for fabricating complete fuel
elements or for processing substantial quantities of "special nuclear material,"
and for reprocessing, salvaging, chemically separating, storing or disposing of
spent nuclear fuel or waste materials, or IV. Installations other than those
listed in paragraph 2. III. above using substantial quantities of radioactive
isotopes or other products of nuclear fission. 3. Without in any way restricting
the operation of paragraphs 1. and 2. of this Clause, this Reinsurance does not
cover any loss or liability by radioactive contamination accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
insurance on property which is on the same site as a nuclear reactor power plant
or other nuclear installation and which normally would be insured therewith,
except that this paragraph 3. shall not operate: (a) where the Reassured does
not have knowledge of such nuclear reactor power plant or nuclear installation,
or (b) where the said insurance contains a provision excluding coverage for
damage to property caused by or resulting from radioactive contamination,
however caused. However, on and after 1st January, 1960, this sub-paragraph (b)
shall only apply provided the said radioactive contamination exclusion provision
has been approved by the Governmental Authority having jurisdiction thereof. 4.
Without in any way restricting the operation of paragraphs 1., 2. and 3. of this
Clause, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against. 5. It is understood and agreed this Clause shall
not extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard. N.M.A.
1119 EFFECTIVE: JULY 1, 2018 1 POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106028.jpg]
6. The term "special nuclear material" shall have the meaning given to it by the
Atomic Energy Act of 1954 or by any law amendatory thereof. 7. Reassured to be
sole judge of what constitutes: (a) substantial quantities, and (b) the extent
of installation, plant or site. NOTE: - Without in any way restricting the
operation of paragraph 1. hereof, it is understood and agreed that (a) all
policies issued by the Reassured on or before 31st December, 1957 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December, 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply, (b) with respect to any risk located in Canada policies
issued by the Reassured on or before 31st December, 1958 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December, 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply. EFFECTIVE: JULY 1, 2018 2 POR1238172 P18-0057 7/6/2018 11:54
AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106029.jpg]
NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4 1. This Reinsurance does
not cover any loss or liability accruing to the Reassured as a member of, or
subscriber to, any association of insurers or reinsurers formed for the purpose
of covering nuclear energy risks or as a direct or indirect reinsurer of any
such member, subscriber or association. 2. Without in any way restricting the
operations of Nuclear Incident Exclusion Clauses, - Liability, - Physical
Damage, - Boiler and Machinery and paragraph 1. of this Clause, it is understood
and agreed that for all purposes of the reinsurance assumed by the Reinsurer
from the Reinsured, all original insurance policies or contracts of the
Reinsured (new, renewal and replacement) shall be deemed to include the
applicable existing Nuclear Clause and/or Nuclear Exclusion Clause(s) in effect
at the time and any subsequent revisions thereto as agreed upon and approved by
the Insurance Industry and/or a qualified Advisory or Rating Bureau. EFFECTIVE:
JULY 1, 2018 1 POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106030.jpg]
POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE This Reinsurance excludes:
(1) Any loss occurrence arising out of the actual, alleged or threatened
discharge, dispersal, release or escape of pollutants: a) At or from premises
owned, rented or occupied by an original assured; or b) At or from any site or
location used for the handling, storage, disposal, processing or treatment of
waste; or c) Which are at any time transported, handled, stored, treated,
disposed of, or processed as waste; or d) At or from any site or location on
which any original assured is performing operations: (i) If the pollutants are
brought on or to the site or location in connection with such operations; or
(ii) If the operations are to test for, monitor, clean up, remove, contain,
treat, detoxify or neutralize the pollutants. (2) Any liability, loss, cost or
expense arising out of any governmental direction or request to test for,
monitor, clean up, remove, contain, treat, detoxify or neutralize pollutants.
"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.
Subparagraphs a) and d)(i) of paragraph (1) of this exclusion do not apply to
loss occurrences caused by heat, smoke or fumes from a hostile fire. As used
herein, "hostile fire" means one which becomes uncontrollable or breaks out from
where it was intended to be. "Original assured" as used herein means all
insureds as defined in the policy issued by the Company. EFFECTIVE: JULY 1, 2018
1 POR1238172 P18-0057 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106031.jpg]
NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A. N.M.A. 1590
1. This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association. 2.
Without in any way restricting the operation of paragraph 1. of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II. in this paragraph 2. from the time specified in Clause
III. in this paragraph 2. shall be deemed to include the following provision
(specified as the Limited Exclusion Provision): LIMITED EXCLUSION PROVISION* I.
It is agreed that the policy does not apply under any liability coverage, to
injury, sickness, disease, death or destruction, bodily injury or property
damage with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability. II. Family
Automobile Policies (liability only), Special Automobile Policies (private
passenger automobiles, liability only), Farmers Comprehensive Personal
Liabilities Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies. III. The inception dates and thereafter of all original policies as
described in II. above, whether new, renewal or replacement, being policies
which either (a) become effective on or after 1st May, 1960, or (b) become
effective before that date and contain the Limited Exclusion Provision set out
above; provided this paragraph 2. shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof. 3. Except for those classes of policies
specified in Clause II. of paragraph 2. and without in any way restricting the
operation of paragraph 1. of this Clause, it is understood and agreed that for
all purposes of this reinsurance the original liability policies of the
Reassured (new, renewal and replacement) affording the following coverages: 2012
JULY 1 EFFECTIVE: JULY 1, 2018 P18-0057 POR1238172 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106032.jpg]
Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability) shall be
deemed to include with respect to such coverages, from the time specified in
Clause V. of this paragraph 3., the following provision (specified as the Broad
Exclusion Provision): BROAD EXCLUSION PROVISION* It is agreed that the policy
does not apply: I. Under any Liability Coverage to injury, sickness, disease,
death or destruction, bodily injury or property damage (a) with respect to which
an insured under the policy is also an insured under nuclear energy liability
policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic
Energy Liability Underwriters or Nuclear Insurance Association of Canada, or
would be an insured under any such policy but for its termination upon
exhaustion of its limit of liability; or (b) resulting from the hazardous
properties of nuclear material and with respect to which (1) any person or
organization is required to maintain financial protection pursuant to the Atomic
Energy Act of 1954, or any law amendatory thereof, or (2) the insured is, or had
this policy not been issued would be, entitled to indemnity from the United
States of America, or any agency thereof, under any agreement entered into by
the United States of America, or any agency thereof, with any person or
organization. II. Under any Medical Payments Coverage, or under any
Supplementary Payments Provision relating to immediate medical or surgical
relief, first aid, to expenses incurred with respect to bodily injury, sickness,
disease or death, bodily injury resulting from the hazardous properties of
nuclear material and arising out of the operation of a nuclear facility by any
person or organization. III. Under any Liability Coverage, to injury, sickness,
disease, death or destruction, bodily injury or property damage resulting from
the hazardous properties of nuclear material, if (a) the nuclear material (1) is
at any nuclear facility owned by, or operated by or on behalf of, an insured or
(2) has been discharged or dispersed therefrom; (b) the nuclear material is
contained in spent fuel or waste at any time possessed, handled, used,
processed, stored, transported or disposed of by or on behalf of an insured; or
EFFECTIVE: JULY 1, 2018 P18-0057 POR1238172 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106033.jpg]
(c) the injury, sickness, disease, death or destruction, bodily injury or
property damage arises out of the furnishing by an insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility, but if such facility is
located within the United States of America, its territories, or possessions or
Canada, this exclusion (c) applies only to injury to or destruction of property
at such nuclear facility, property damage to such nuclear facility and any
property thereat. IV. As used in this endorsement: "hazardous properties"
include radioactive, toxic or explosive properties; "nuclear material" means
source material, special nuclear material or byproduct material; "source
material," "special nuclear material," and "byproduct material" have the
meanings given them in the Atomic Energy Act of 1954 or in any law amendatory
thereof; "spent fuel" means any fuel element or fuel component, solid or liquid,
which has been used or exposed to radiation in a nuclear reactor; "waste" means
any waste material (1) containing byproduct material other than the tailings or
wastes produced by the extraction or concentration of uranium or thorium from
any ore processed for its source material content and (2) resulting from the
operation by any person or organization of any nuclear facility included within
the definition of nuclear facility under paragraph (a) or (b) thereof; "nuclear
facility" means (a) any nuclear reactor, (b) any equipment or device designed or
used for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing spent fuel, or (3) handling, processing or packaging waste, (c) any
equipment or device used for the processing, fabricating or alloying of special
nuclear material if at any time the total amount of such material in the custody
of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235, (d) any structure,
basin, excavation, premises or place prepared or used for the storage or
disposal of waste and includes the site on which any of the foregoing is
located, all operations conducted on such site and all premises used for such
operations; "nuclear reactor" means any apparatus designed or used to sustain
nuclear fission in a self- supporting chain reaction or to contain a critical
mass of fissionable material; with respect to injury to or destruction of
property, the word "injury" or "destruction" includes all forms of radioactive
contamination of property; "property damage" includes all forms of radioactive
contamination of property. V. The inception dates and thereafter of all original
policies affording coverages specified in this paragraph 3., whether new,
renewal or replacement, being policies which become effective on or after 1st
May, 1960, provided this paragraph 3. shall not be applicable to (i) Garage and
Automobile Policies issued by the Reassured on New York risks, or EFFECTIVE:
JULY 1, 2018 P18-0057 POR1238172 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106034.jpg]
(ii) Statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof. 4. Without in any way
restricting the operations of paragraph 1. of this Clause, it is understood and
agreed that paragraphs 2. and 3. above are not applicable to original liability
policies of the Reassured in Canada, and that with respect to such policies,
this Clause shall be deemed to include the Nuclear Energy Liability Exclusion
Provisions adopted by the Canadian Underwriters' Association or the Independent
Insurance Conference of Canada. *NOTE: The words printed in BOLD TYPE in the
Limited Exclusion Provision and in the Broad Exclusion Provision shall apply
only in relation to original liability policies which include a Limited
Exclusion Provision or a Broad Exclusion Provision containing those words.
EFFECTIVE: JULY 1, 2018 P18-0057 POR1238172 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106035.jpg]
TERRORISM EXCLUSION CLAUSE (USA) – REINSURANCE (PROPERTY) Notwithstanding any
provision to the contrary within this Agreement or any endorsement thereto, this
reinsurance Agreement does not cover any loss, damage or expense of whatsoever
nature directly or indirectly caused by, resulting from, arising out of or in
connection with any act of terrorism in the United States of America, regardless
of any other cause contributing concurrently or in any other sequence to the
loss, damage or expense. For the purpose of this exclusion, terrorism means any
actual or threatened violent act or act harmful to human life, tangible or
intangible property or infrastructure, directed towards or having the effect of
(a) influencing or protesting against any de jure or de facto government or
policy thereof or (b) intimidating, coercing or putting in fear a civilian
population or section thereof. In any action, suit or other proceedings where
the reinsurer alleges that by reason of this exclusion a loss, damage or expense
is not covered by this reinsurance Agreement, the burden of proving that such
loss, damage or expense is covered shall be upon the Company. TERRUSA-PROP
EFFECTIVE: JULY 1, 2018 P18-0057 POR1238172 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 
[fnhc93018ex106036.jpg]
TERRORISM EXCLUSION CLAUSE (USA) – REINSURANCE (CASUALTY) Notwithstanding any
provision to the contrary within this Agreement or any endorsement thereto, this
reinsurance Agreement does not cover any liability, loss, cost or expense of
whatsoever nature directly or indirectly caused by, resulting from, arising out
of or in connection with any act of terrorism in the United States of America,
regardless of any other cause contributing concurrently or in any other sequence
to the liability, loss, cost or expense. For the purpose of this exclusion,
terrorism means any actual or threatened violent act or act harmful to human
life, tangible or intangible property or infrastructure, directed towards or
having the effect of (a) influencing or protesting against any de jure or de
facto government or policy thereof or (b) intimidating, coercing or putting in
fear a civilian population or section thereof. In any action, suit or other
proceedings where the reinsurer alleges that by reason of this exclusion a
liability, loss, cost or expense is not covered by this reinsurance Agreement,
the burden of proving that such liability, loss, cost or expense is covered
shall be upon the Company. TERRUSA-CAS EFFECTIVE: JULY 1, 2018 P18-0057
POR1238172 7/6/2018 11:54 AM.v3



--------------------------------------------------------------------------------



 